Exhibit 10.3
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
                                         ___, 2010 by and among the Company (as
defined below) and the investors listed on Exhibit A to this Agreement (each an
“Investor” and collectively, the “Investors”).
RECITALS
     WHEREAS, the form of this Agreement was submitted as a part of the
Signature Group Holdings, LLC’s Chapter 11 Fourth Amended Plan of Reorganization
of Fremont General Corporation, Joined by James McIntyre as Co-Plan Proponent,
Dated June 8, 2010 (the “Plan”), which provides for the reorganization of
Fremont General Corporation, a Nevada Corporation (as reorganized pursuant to
the Plan and now known as Signature Group Holdings, Inc., the “Company”); and
     WHEREAS, in connection with the consummation of the transactions
contemplated by the Plan, including the sale of Common Stock and Warrants to the
Investors, the parties desire to enter into this Agreement in order to grant
certain registration rights to the Investors as set forth below.
     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1 GENERAL
     1.1 Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to those terms in the Plan. As used in this Agreement, the
following terms shall have the following respective meanings:
     “Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular person or entity.
     “Common Stock” means shares of common stock, $0.01 par value per share, of
the Company.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
     “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any successor or similar registration form under the Securities
Act subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.
     “Holder” means any Investor who holds Registrable Securities and any holder
of Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with Section 2.8 hereof.
     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, business trust, joint stock company, trust or
unincorporated organization or any government or any agency or political
subdivision thereof.
     “Register,” “registered,” and “registration” shall refer to a registration
effected by preparing

1



--------------------------------------------------------------------------------



 



and filing a registration statement in compliance with the Securities Act and
applicable rules and regulations thereunder, and the declaration or ordering of
effectiveness of such registration statement.
     “Registrable Securities” means (a) the Shares; and (b) any Common Stock
issued as (or issuable upon the conversion or exercise of any warrant, right,
preferred stock or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
Shares held by the Holders provided, however, that Registrable Securities shall
not include any shares of Common Stock (i) which have been sold to the public by
a Holder either pursuant to a registration statement or Rule 144 under the
Securities Act; (ii) which have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned in compliance with the
terms of this Agreement; or (iii) which may be sold pursuant to Rule 144 and
otherwise without restriction or limitation pursuant to Rule 144 (or any
successor thereto) under the Securities Act, after taking into account any
Holders’ status as an Affiliate of the Company as determined by counsel to the
Company pursuant to a written opinion letter addressed to the Company’s transfer
agent to such effect.
     “Registrable Securities then outstanding” shall be the number of shares
determined by calculating the total number of shares of Common Stock that are
Registrable Securities issued and outstanding.
     “Registration Expenses” shall mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (including any Mandatory
Registration or Shelf Registration), including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses, and expenses of the
Company’s independent accountants in connection with any regular or special
reviews or audits incident to or required by any such registration, and fees and
expenses of underwriters (excluding discounts and commissions) and any other
Persons retained by the Company, but shall not include Selling Expenses, certain
fees and disbursements of counsel for the Holders (except as set forth below)
and the compensation of regular employees of the Company, which shall be paid in
any event by the Company.
     “SEC” or “Commission” means the Securities and Exchange Commission.
     “Securities Act” shall mean the Securities Act of 1933, as amended, or
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
     “Selling Expenses” shall mean all underwriting discounts, selling
commissions, fees of underwriters, selling brokers, dealer managers and similar
securities industry professionals and stock transfer taxes applicable to the
sale of Registrable Securities and fees and disbursements of counsel for any
Holder (other than the fees and disbursements of counsel included in
Registration Expenses).
     “Shares” mean shares of Common Stock to be issued by the Company to the
Investors in accordance with the terms of the Plan or the Warrants.
     “Trading Day” means a day on which the principal securities exchange or
automated quotation system upon which the Registrable Securities are then listed
for public trading) shall be open for business.
     “Warrants” means the warrants issued pursuant to the Plan to the Investors,
to purchase an aggregate of 15,000,000 shares of Common Stock.

2



--------------------------------------------------------------------------------



 



SECTION 2 REGISTRATION
     2.1 Registration
          (a) In accordance with the requirements of Section 2.3 below, the
Company shall use its commercially reasonable efforts to file with the SEC, and
to cause to be declared effective by the SEC, a registration statement on the
applicable SEC form with respect to the resale from time to time, whether
underwritten or otherwise, of the Registrable Securities by the Holders thereof.
The Company shall also use its commercially reasonable efforts to maintain the
effectiveness of the registration effected pursuant to this Section 2.1 and keep
such registration statement free of any material misstatements or omissions at
all times, subject only to the limitations on effectiveness set forth below. The
registration contemplated by this Section 2.1 is referred to herein as the
“Mandatory Registration.” The Mandatory Registration shall be filed with the SEC
in accordance with and pursuant to Rule 415 promulgated under the Securities Act
(or any successor rule then in effect) (a “Shelf Registration”). The Company
shall use its commercially reasonable efforts to cause the registration
statement filed on Form S-3 or any similar short-form registration as the
Company may elect to remain effective until such date (the “Shelf Termination
Date”) as is the earlier of (i) the date on which all Registrable Securities
included in the registration statement shall have been sold or shall have
otherwise ceased to be Registrable Securities and (ii) the date on which all
remaining Registrable Securities may be sold pursuant to Rule 144 and otherwise
without restriction or limitation pursuant to Rule 144 (or any successor
thereto) under the Securities Act, after taking into account any Holders’ status
as an Affiliate of the Company as determined by counsel to the Company pursuant
to a written opinion letter addressed to the Company’s transfer agent to such
effect. If the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, such registration shall be on another
appropriate form in accordance herewith. In the event the Mandatory Registration
must be effected on Form S-1 or any similar long-form registration as the
Company may elect, the Company shall use commercially reasonable efforts to file
such registration as a Shelf Registration and the Company shall use its
commercially reasonable efforts to keep such registration current and effective,
including by filing periodic post-effective amendments to update the financial
statements contained in such registration statement in accordance with
Regulation S-X promulgated under the Securities Act until the Shelf Termination
Date. By 9:30 a.m. on the Trading Day immediately following the effective date
of the applicable registration statement, the Company shall file with the
Commission in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such registration
statement.
          (b) Without the written consent of the Investors, the Company shall
not include securities, whether on behalf of itself or any other person, other
then the Registrable Securities on any registration statement filed pursuant to
this Section 2.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, in the event the Commission seeks to characterize any offering
pursuant to a Mandatory Registration filed pursuant to this Agreement as
constituting an offering of securities by or on behalf of the Company, or in any
other manner, such that the Commission does not permit such registration
statement to become effective and used for resales in a manner that does not
constitute such an offering and that permits the continuous resale at the market
by the Holders participating therein (or as otherwise may be acceptable to each
Holder) without being named therein as an “underwriter,” then the Company shall
reduce the number of shares to be included in such registration statement until
such time as the Commission shall so permit such registration statement to
become effective as aforesaid. In making such reduction, the Company shall then
reduce the number of shares to be included by all Holders of Registrable
Securities on a pro rata basis (based upon the number of Registrable Securities
otherwise required to be included for each such Holder). As soon as reasonably
practicable thereafter (as permitted by the

3



--------------------------------------------------------------------------------



 



Commission), the Company shall register the additional Registrable Securities on
such additional registration statements as may be required to register the
resale of all of the Registrable Securities (to the extent it can without
causing the foregoing problem). In no event shall a Holder be required to be
named as an “underwriter” in a registration statement without such Holder’s
prior written consent.
     2.2 Expenses of Registration. All reasonable Registration Expenses incurred
in connection with any registration, qualification or compliance hereunder shall
be borne by the Company. All Selling Expenses incurred in connection with any
registrations hereunder, shall be borne by the Holders of the Registrable
Securities so registered pro rata on the basis of the number of shares so
registered.
     2.3 Additional Obligations of the Company. The Company shall:
          (a) After the closing of the sale of the Common Stock and the Warrant
(the “Closing Date”), prepare and file with the SEC a registration statement on
Form S-3 (or on Form S-1, if the Company is not eligible to use Form S-3), and
all amendments and supplements thereto and related prospectuses as may be
necessary to comply with applicable securities laws, with respect to such
Registrable Securities and use its best efforts to cause such registration
statement to become effective within six (6) months after the Closing Date
(provided that at least three (3) Trading Days before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
shall furnish to the counsel selected by the Holders of a majority of the
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed, and the Company shall in good faith consider any
reasonable comments of such counsel).
          (b) Promptly notify the Holders (i) when the Company has been notified
by the Commission whether or not a registration statement or any amendment
thereto will be subject to a review by the Commission and (ii) if reviewed, when
the Company has been notified by the Commission that a registration statement or
amendment thereto will not be subject to further review. Upon the request of a
Holder, the Company shall provide such Holder true and complete copies of all
correspondence from and to the Commission relating to a registration statement
(with all material, non-public information regarding the Company redacted from
such copies). The Company shall respond as promptly as reasonably practicable to
any comments received from the Commission with respect to the registration
statement or any amendments thereto. The Company shall promptly file with the
Commission a request for acceleration of effectiveness in accordance with
Rule 461 promulgated under the Securities Act after the Company is notified
(orally or in writing, whichever is earlier) by the Commission that a
registration statement will not be reviewed, or will not be subject to further
review, such that the Registration Statement shall be declared effective no
later than seven (7) Trading Days after such notification.
          (c) Furnish to the Investors and Holders such number of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.
          (d) Use its commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by the Holders unless an exemption from registration and qualification
exists; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business, file a general consent to
service of process or subject itself to general taxation in any such states or
jurisdictions.
          (e) In the event of any underwritten public offering, enter into and
perform its obligations

4



--------------------------------------------------------------------------------



 



under an underwriting agreement, in usual and customary form, with the managing
underwriter(s) of such offering. Each Investor and/or Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.
          (f) Promptly notify each Investor who holds, and each Holder of
Registrable Securities covered by the registration statement at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing (provided that in no event shall such notice contain
any material, non-public information regarding the Company) and, the Company
shall promptly prepare and furnish to each such Holder a reasonable number of
copies of a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state a fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made.
          (g) Use its commercially reasonable efforts to furnish, on the date
that such Registrable Securities are delivered to the underwriters for sale, if
such securities are being sold through underwriters, (i) an opinion, dated as of
such date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a letter dated as of such date, from the independent registered public
accountants of the Company, in form and substance as is customarily given by
independent registered public accountants to underwriters in an underwritten
public offering addressed to the underwriters.
          (h) Use its commercially reasonable efforts to (i) prevent the
issuance of any stop order or other suspension of effectiveness of a
registration statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction in the United States, and
(ii) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or any order suspending or preventing the use of
any related prospectus or suspending the qualification of any equity securities
included in such registration statement for sale in any jurisdiction, the
Company shall use its commercially reasonable efforts promptly to obtain the
withdrawal of such order.
          (i) Use its commercially reasonable efforts to cooperate with the
Holders who hold Registrable Securities being offered and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Holders may
reasonably request and, registered in such names as the Holders may request.
          (j) Provide and cause to be maintained a registrar and transfer agent
for all Registrable Securities covered by any registration statement from and
after a date not later than the effective date of such registration statement.
          (k) Use its commercially reasonable efforts to maintain eligibility to
use Form S-3 (or any successor form thereto) for the registration of the resale
of the Registrable Securities.
          (l) Not, nor shall any Subsidiary or affiliate thereof, identify any
Investor as an underwriter in any public disclosure or filing with the SEC
without the Investor’s written consent, and any Investor being deemed an
underwriter by the SEC shall not relieve the Company of any obligations it has
under this Agreement or any other transaction document contemplated by the Plan.

5



--------------------------------------------------------------------------------



 



     2.4 Suspension of Sales. Upon receipt of written notice from the Company
that the registration statement or a prospectus contains an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading (a “Misstatement”),
each Investor who holds, and each Holder of, Registrable Securities shall
forthwith discontinue disposition of Registrable Securities until such Investor
and/or Holder has received copies of the supplemented or amended prospectus that
corrects such Misstatement, or until such Investor and/or Holder is advised in
writing by the Company that the use of the prospectus may be resumed, and, if so
directed by the Company, such Investor and/or Holder shall deliver to the
Company all copies, other than permanent file copies then in such Investor’s or
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice. The Company will not suspend the
sales under the prospectus more than two times in any three hundred-sixty-five
(365) day period and the total number of days that any such suspension may be in
effect in any three hundred-sixty-five (365) day period shall not exceed 90
days.
     2.5 Termination of Registration Rights. An Investor’s and a Holder’s
registration rights shall expire if all Registrable Securities held by such
Investor or Holder (and its Affiliates, partners, members and former members)
may be sold pursuant to Rule 144 without the requirement to be in compliance
with Rule 144(c)(1) and otherwise without restriction or limitation pursuant to
Rule 144 (or any successor thereto) under the Securities Act, after taking into
account any Holder’s status as an Affiliate of the Company as determined by
counsel to the Company pursuant to a written opinion letter addressed to the
Company’s transfer agent to such effect (provided at least 12 months have lapsed
since the Registrable Securities were acquired form the Company, as calculated
in accordance with Rule 144). Termination of such registration rights shall be
conditioned upon the Company’s action to remove the restrictive legends from any
Registrable Securities held by such Investor or Holder and the reissuance of
unlegended certificates, in physical or electronic format, to such Investor or
Holder.
     2.6 Furnishing Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 2.1 or 2.3
that the selling Investors and/or Holders shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registration of their Registrable Securities.
     2.7 Indemnification. In the event any Registrable Securities are included
in a registration statement under this Section 2:
          (a) To the extent permitted by law, the Company will indemnify and
hold harmless each Investor, Holder, any underwriter (as defined in the
Securities Act) for such Investor or Holder and each person, if any, who
controls such Investor or Holder or underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the
Securities Act, or the Exchange Act or other federal or state law, insofar as
such losses, claims, damages, or liabilities (or actions in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (collectively, a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law in connection with the registration
of the Registrable Securities; and the Company will pay to each such Investor,
Holder, underwriter or controlling person, as accrued any legal or other
expenses

6



--------------------------------------------------------------------------------



 



reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 2.7(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability, or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration statement by any such Investor, Holder, underwriter or
controlling person or any failure of such person to deliver or cause to be
delivered a prospectus made available by the Company in a timely manner.
          (b) To the extent permitted by law and provided that such Holder is
not entitled to indemnification pursuant to Section 2.7(a) above with respect to
such matter, each selling Investor or Holder (severally and not jointly) will
indemnify and hold harmless the Company, each of its directors, officers,
persons, if any, who control the Company within the meaning of the Securities
Act, any underwriter, any other Investor or Holder selling securities in such
registration statement and any controlling person of any such underwriter or
other Investor or Holder, against any losses, claims, damages, or liabilities to
which any of the foregoing persons may become subject under the Securities Act,
the Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any (i) untrue statement or alleged untrue statement of a material
fact regarding such Holder and provided in writing by such Holder which is
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto
or (ii) the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, in each case to the extent (and only to the extent) that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in such registration statement, preliminary or final prospectus, amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished by such Investor or Holder expressly for use in connection with such
registration statement; and each such Investor or Holder will pay, as accrued,
any legal or other expenses reasonably incurred by any Person intended to be
indemnified pursuant to this Section 2.7(b), in connection with investigating or
defending any such loss, claim, damage, liability, or action as a result of such
Holder’s untrue statement or omission; provided, however, that the indemnity
agreement contained in this Section 2.7(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Investor or Holder (which
consent shall not be unreasonably withheld); provided, that, (x) the
indemnification obligations in this Section 2.7(b) shall be individual and
ratable not joint and several for each Holder and (y) in no event shall the
aggregate of all indemnification payments by any Investor and/or Holder under
this Section 2.7(b) exceed the net proceeds from the offering received by such
Investor and/or Holder.
          (c) Promptly after receipt by an indemnified party under this
Section 2.7 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.7, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses of such counsel to be paid by the
indemnifying party, if (i) the indemnifying party shall have failed to assume
the defense of such claim within seven (7) days after receipt of notice of the
claim and to employ counsel reasonably satisfactory to such indemnified party,
as the case

7



--------------------------------------------------------------------------------



 



may be; or (ii) in the reasonable opinion of counsel retained by the
indemnifying party, representation of such indemnified party by such counsel
would be inappropriate due to actual or potential differing interests between
such indemnified party and any other party represented by such counsel in such
proceeding. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party
reasonably apprised of the status of the defense or any settlement negotiations
with respect thereto. No indemnifying party shall be liable for any settlement
of any action, claim or proceeding effected without its prior written consent;
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
indemnified party under this Section 2.8, except to the extent such failure to
give notice has a material adverse effect on the ability of the indemnifying
party to defend such action.
          (d) If the indemnification provided for in this Section 2.7 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. Notwithstanding
the foregoing, the amount any Investor or Holder will be obligated to contribute
pursuant to this Section 2.7(d) will be limited to an amount equal to the per
share public offering price (less any underwriting discount and commissions)
multiplied by the number of shares of Registrable Securities sold by such
Investor or Holder pursuant to the registration statement which gives rise to
such obligation to contribute (less the aggregate amount of any damages which
such Investor or Holder has otherwise been required to pay in respect of such
loss, liability, claim, damage, or expense or any substantially similar loss,
liability, claim, damage, or expense arising from the sale of such Registrable
Securities). No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
hereunder from any person who was not guilty of such fraudulent
misrepresentation.
          (e) The obligations of the Company and Holders under this Section 2.7
shall survive the completion of any offering of Registrable Securities in a
registration statement under this Section 2, and otherwise.
     2.8 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Agreement may be assigned by an
Investor or Holder to a transferee or assignee of Registrable Securities to
which (a) such transferee is an investment advisory client, Affiliate,
subsidiary or parent company, family member or family trust for the benefit of a
party hereto, (b) such transferee shares a common discretionary investment
advisor with such Investor or Holder, or (c) such transferee or transferees are
partners or members of an Investor or Holder, who agree to act through a single
representative; provided, however, (i) the transferor shall furnish to the
Company written notice of the name and address of such transferee or assignee
and the securities with respect to which such registration rights are being
assigned

8



--------------------------------------------------------------------------------



 



and (ii) such transferee shall agree to be subject to all restrictions set forth
in this Agreement.
     2.9 Rule 144 Reporting. With a view to making available to the Investors
and Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its best efforts to:
          (a) make and keep public information available, as those terms are
understood and defined in SEC Rule 144 or any similar or analogous rule
promulgated under the Securities Act, at all times after the effective date of
this Agreement;
          (b) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act; and
          (c) so long as an Investor or Holder owns any Registrable Securities,
furnish to such Investor or Holder forthwith upon request: a written statement
by the Company as to its compliance with the reporting requirements of Rule 144
under the Securities Act, and of the Exchange Act; a copy of the most recent
annual or quarterly report of the Company; and such other reports and documents
as an Investor or Holder may reasonably request in availing itself of any rule
or regulation of the SEC allowing it to sell any such securities without
registration.
     2.10 Obligations of the Holders
          (a) Each Holder shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. In connection therewith, upon the execution of
this Agreement, each Holder shall complete, execute and deliver to the Company a
selling securityholder notice and questionnaire in form reasonably satisfactory
to the Company. At least five (5) business days prior to the first anticipated
filing date of any Registration Statement, the Company shall notify each Holder
of any additional information the Company requires from such Holder if such
Holder elects to have any of the Registrable Securities included in the
Registration Statement. A Holder shall provide such information to the Company
at least two (2) business days prior to the first anticipated filing date of
such Registration Statement if such Holder elects to have any of the Registrable
Securities included in the Registration Statement.
          (b) Each Holder, by its acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Holder has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.
          (c) Each Holder covenants and agrees that it shall comply with the
prospectus delivery requirements of the 1933 Act as applicable to it in
connection with sales of Registrable Securities pursuant to any Registration
Statement.
SECTION 3 MISCELLANEOUS
     3.1 Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties (including transferees
of any shares of Registrable Securities). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities

9



--------------------------------------------------------------------------------



 



under or by reason of this Agreement, except as expressly provided in this
Agreement.
     3.2 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of California, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of California or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of California.
     3.3 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     3.4 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
     3.5 Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified or upon deposit with
the United States Post Office, by registered or certified mail, postage prepaid
and addressed to the party to be notified at the address indicated for such
party on the signature page hereof, or at such other address as such party may
designate by ten (10) days’ advance written notice to the other parties.
     3.6 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.
     3.7 Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the holders of a majority of the
Registrable Securities then outstanding. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each Holder of any
Registrable Securities then outstanding, each future Holder of all such
Registrable Securities, and the Company. No such amendment shall be effective to
the extent that it applies to less than all of the holders of the Registrable
Securities. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of this Agreement unless
the same consideration also is offered to all of the parties to this Agreement.
     3.8 Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
     3.9 Aggregation of Stock. All shares of Registrable Securities held or
acquired by any Investors which are Affiliates shall be aggregated together for
the purpose of determining the availability of any rights under this Agreement.
     3.10 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date set forth in the first paragraph hereof.

                  “COMPANY”    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                “INVESTOR”    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

11



--------------------------------------------------------------------------------



 



Exhibit A

12